       Case 3:21-cv-00028 Document 1 Filed on 02/09/21 in TXSD Page 1 of 4




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                   GALVESTON DIVISION

 KENNETH CAIN                                       §
                                                    §
 VS.                                                §               CIVIL ACTION NO.
                                                    §
 WAL-MART STORES TEXAS, LLC.,                       § DEFENDANT DEMANDS A JURY


                                      NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

        COMES NOW, Defendant WAL-MART STORES TEXAS, LLC (“Walmart”) and files

this Notice of Removal, pursuant to 28 U.S.C. §§ 1441 and 1446, removing the above-captioned

case from the 149TH Judicial District Court, Brazoria County, Texas, to the United States District

Court for the Southern District of Texas, Galveston Division.

                                              I.
                                        RELEVANT FACTS

        1.      Plaintiff, Kenneth Cain, claims he tripped and fell due to an alleged dangerous

condition on the floor, landing forcefully on the ground and sustained severe and extensive injuries

to his body at Wal-Mart Supercenter store #3510 on April 26, 2020. See Pl.’s Orig. Pet. (Ex. A) at

§ V. Plaintiff asserts claims of premises liability, negligence and gross negligence. See id. at § VI.

Plaintiff’s lawsuit expressly alleges that she is seeking damages of between $200,000.00 and

$1,000,000.00. See id. at § X.

        2.      Plaintiff served Walmart with his Original Petition on January 12, 2021.

                                                II.
                                           THE PARTIES

        3.      Plaintiff Kenneth Cain pleaded that he resides in Potter County, Texas. See Ex. A

at § II. As such, Plaintiff is a citizen of the State of Texas.
       Case 3:21-cv-00028 Document 1 Filed on 02/09/21 in TXSD Page 2 of 4




        4.      Defendant Wal-Mart Stores Texas, LLC is a Delaware limited liability company,

and is an indirectly, wholly-owned subsidiary of Walmart Inc. The sole member of Wal-Mart

Stores Texas, L.L.C. is Wal-Mart Real Estate Business Trust. The sole unit holder of Wal-Mart

Real Estate Business Trust is Wal-Mart Property Co., which is a wholly owned subsidiary of Wal-

Mart Stores East, L.P. Wal-Mart Stores East, L.P. is a Delaware limited partnership, of which

WSE Management, L.L.C. is the general partner and WSE Investment, L.L.C. is the limited

partner. The sole member of WSE Management, L.L.C. and WSE Investment, L.L.C. is Wal-Mart

Stores East, L.L.C. (f/k/a Wal-Mart Stores East, Inc.), whose parent company is Walmart Inc. The

principal place of business of Wal-Mart Stores Texas, L.L.C. is Bentonville, Arkansas. Walmart

Inc. is a Delaware corporation with its principal place of business in Arkansas. Consequently,

Walmart is a citizen of the States of Arkansas and Delaware.

                                            III.
                                    BASIS FOR REMOVAL

        5.      Walmart removes this case to federal court because there is complete diversity of

citizenship between the parties and the amount in controversy is greater than $75,000, exclusive

of interest and costs. See 28 U.S.C. § 1332(a).

A. There is complete diversity of citizenship.

        6.      There is complete diversity of citizenship, see 28 U.S.C. §§ 1332, 1441, between

the Texas Plaintiff and the out-of-state defendant, Walmart, which is a citizen of Delaware and

Arkansas.

B. The amount in controversy requirement is met.

        7.      A removing party may establish that the amount in controversy exceeds $75,000

by showing the non-removing party explicitly sought damages over $75,000. See Gebbia v. Wal-

Mart Stores, Inc., 233 F.3d 880, 881 (5th Cir. 2000). Here, Plaintiff’s lawsuit expressly pleaded



Defendant’s Notice of Removal                                                          Page 2 of 4
       Case 3:21-cv-00028 Document 1 Filed on 02/09/21 in TXSD Page 3 of 4




that he seeks monetary relief from his lawsuit of between $200,000.00 and $1,000,000.00. See Ex.

A at § X.

C. This removal is timely and venue is proper.

        8.      This Notice of Removal is being filed within 30 days of service of Plaintiff’s

lawsuit on Walmart, and within one year of the commencement of this action. It is therefore timely.

Venue is proper in this District under 28 U.S.C. § 1441(a) because the state court where the action

is pending is in this District.

D. Procedural requirements for removal are satisfied

        9.      Upon filing of this Notice of Removal of the cause, Walmart gave written notice of

the filing to Plaintiff and his counsel as required by law. A copy of this Notice is also being filed

with the Clerk of the Court of the 149th Judicial District Court, Brazoria, Texas, where this cause

was originally filed. A copy of all processes, pleadings, and orders has been filed separately with

this Court pursuant to 28 U.S.C. § 1446(a).

                                           IV.
                                  CONCLUSION AND PRAYER

        10.     Based on the foregoing, Walmart has established that the amount in controversy

exceeds $75,000.00 and that diversity of citizenship exists between the parties in this case.

Therefore, removal is proper in this case.




Defendant’s Notice of Removal                                                              Page 3 of 4
       Case 3:21-cv-00028 Document 1 Filed on 02/09/21 in TXSD Page 4 of 4




                                                   Respectfully submitted,

                                                   BUSH & RAMIREZ, PLLC

                                                     /s/ John A. Ramirez
                                                   John A. Ramirez
                                                   State Bar No. 00798450
                                                   Federal ID No. 21280
                                                   Stephanie B. Donaho
                                                   State Bar No. 24055213
                                                   Federal ID No. 3028742
                                                   5615 Kirby Drive, Suite 900
                                                   Houston, Texas 77005
                                                   Telephone: (713) 626-1555
                                                   Facsimile: (713) 622-8077
                                                   jramirez.atty@bushramirez.com

                                                   ATTORNEYS FOR DEFENDANT,
                                                   WAL-MART STORES TEXAS, LLC


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing instrument has been sent to all interested
counsel of record in accordance with the TEXAS RULES OF CIVIL PROCEDURE on this 9th day of
February 2021.

        Jeffrey N. Todd
        The Todd Law Group, PLLC
        12929 Gulf Freeway, Suite 301
        Houston, Texas 77034

                                                     /s/ John A. Ramirez
                                                   John A. Ramirez




Defendant’s Notice of Removal                                                        Page 4 of 4
